DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 15, & 20.  More specifically, the prior art of record does not specifically suggest receiving a query at a dataset access platform, the query being formatted according to a first data schema including a structured relational-based format, the query comprising data associated with a request to access a dataset; generating a copy of the query, the copy being identified as a master and configured to be stored in a datastore; updating a graph as a data model of the query to identify elements to distinguish the copy from the master; parsing the copy of the query in the first schema, the parsing being performed by an inference engine configured to identify the dataset, to infer an attribute associated with the query, and to generate one or more data links between the dataset and another dataset accessible by the dataset access platform; rewriting, using a proxy server, the copy of the query in a second schema including a triples- based format and, if the attribute indicates the query is configured to provide authentication data to access the dataset, the rewriting comprising converting the copy of the query into a triple and converting the attribute into another triple; and optimizing the rewriting, the optimizing comprising identifying a database engine to execute the query and converting other data to a further triple, the other data 
Dependent claims 2-14 & 16-19, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        February 21, 2022